t c no united_states tax_court thomas p and ermina a krukowski petitioners v commissioner of internal revenue respondent docket no filed date p was the sole shareholder of two c corporations one corporation operated a health club the other operated a law firm for which p worked as an attorney p realized a loss renting a building to the health club and he realized income renting a building to the law firm p’s federal_income_tax return reported that the loss and income were both passive under sec_469 i r c and that the loss offset part of the income r disallowed the offset because r determined the recharacterization rule_of sec_1_469-2 income_tax regs deemed the income nonpassive held the recharacterization rule is valid held further the written binding contract exception of sec_1 c income_tax regs is inapplicable to the facts herein held further the transitional rule_of sec_1_469-11 income_tax regs does not operate to avoid application of the recharacterization rule -- - victor a kornis for petitioners christa a gruber for respondent opinion laro judge this case is before the court on cross-motions for summary_judgment respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 petitioner while residing in greendale wisconsin petitioned the court to redetermine respondent’s determination following respondent’s concession that petitioner is not liable for the accuracy-related_penalty we must decide whether petitioner may offset the income and loss that he realized on his separate rental activities ’ we hold he may not unless otherwise stated section references are to the internal_revenue_code applicable to rule references are to the tax_court rules_of_practice and procedure we refer to thomas p krukowski as the sole petitioner background petitioner is the president and sole shareholder of two subchapter_c corporations one corporation the health club ' petitioner asserts that he treated the separate rental activities as a single activity under sec_1_469-4 income_tax regs the record does not support this assertion to the contrary the record reveals that petitioner treated his rental activities as separate activities - operates a health club the other corporation the law firm operates a law firm petitioner actively works for the law firm as an attorney petitioner rents a building the club to the health club and he rents a second building the office building to the law firm petitioner’s federal_income_tax return reported that he realized a dollar_figure loss on the rental of the club he realized income of dollar_figure on the rental of the office building the rental of the club and the rental of the office building were separate passive activities under sec_469 and the loss from one activity offset an equal amount of the income from the other activity resulting in the inclusion in petitioner’s taxable_income of dollar_figure of rental income respondent determined that the rental income could not partially be offset by the rental loss respondent determined that the income was recharacterized as nonpassive_income under sec_1_469-2 income_tax regs because petitioner materially participated in the recharacterization rule_of sec_1_469-2 income_tax regs provides f property rented to a nonpasssive activity an amount of the taxpayer's gross rental_activity income for the taxable_year from an item of property egual to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property-- i is rented for use in a trade_or_business activity in which the taxpayer materially continued - - the law firm’s business activity respondent determined that petitioner’s taxable_income includes dollar_figure rather than the reported dollar_figure of rental income petitioner leased the office building to the law firm on date pursuant to a written 5-year lease the lease that provided for monthly rent of dollar_figure the lease contained the following renewal provision option to renew lessor grants to lessee three consecutive options to renew this lease each for a term of three years at a rental to be mutually agreed to by lessor and lessee prior to the commencement of a renewal term with respect to that renewal term with all other terms and conditions of the renewal lease to be the same as those herein to exercise this option lessee must give lessor written notice of the intention to do so at least days before initial term expires and agree with lessor on rental for renewal_period at least days before initial term expires in lessor's sole discretion failure to comply with either or above shall cause the option to renew to become null and void on date petitioner and the law firm executed a document entitled lease renewal the lease pursuant to continued participates within the meaning of sec_1_469-5t for the taxable_year sec_1_469-2 income_tax regs - the option provision in the lease the lease provided in full lease renewal lease renewal made thi sec_27 day of date between thomas p krukowski of greendale wisconsin herein referred to as lessor and krukowski costello s c of milwaukee wisconsin herein referred to as lessee pursuant to paragraph entitled option to renew in the lease dated date between lessor and lessee the lease lessee hereby gives written notice of its intention to exercise the first three year option to renew the lease the term of the lease will be extended from date until date and all other terms and conditions of the lease shall remain the same including the monthly rent of dollar_figure lessee krukowski costello s c by s timothy g costello secretary agreed to and accepted thi sec_27 day of date s thomas p krukowski lessor discussion the parties agree that we may decide this case by way of summary_judgment because they assert the dispositive issues are purely legal we agree that our decision herein turns entirely on legal determinations and hence that we may decide this case summarily summary_judgment is appropriate where as here the pleadings answers to interrogatories depositions admissions -- - and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 106_tc_441 affd without published opinion 139_f3d_907 9th cir see also 477_us_242 petitioner challenges the ability of the commissioner to apply the recharacterization rule to the rental income from the office building petitioner argues primarily that the recharacterization rule is invalid because it conflicts with explicit statutory text as to the characterization of income derived from a rental_activity petitioner observes that sec_469 and provides that a rental_activity is generally passive and that the recharacterization rule provides that certain rental income is nonpassive we disagree with petitioner that the recharacterization rule is invalid the recharacterization rule is a legislative_regulation see 111_tc_215 the secretary had to comply with the administrative_procedure_act apa u s c sec_553 and c when he prescribed sec_1_469-2 income_tax regs because the rules contained therein are legislative rather than interpretative see also 191_f3d_599 5th cir thus it is invalid only if it is arbitrary capricious or manifestly contrary to the statute see 467_us_837 see also 99_tc_180 the rechacterization rule is not arbitrary capricious or manifestly contrary to the statute ’ it was prescribed by the secretary pursuant in part to the specific grant of authority stated in sec_469 that allows him to prescribe all necessary or appropriate regulations to carry out the provisions of sec_469 including regulations defining the terms activity and material_participation sec_469 and requiring net_income or gain from a limited_partnership or other passive_activity to be treated as not from a passive_activity sec_469 the rule is tied directly to the following passage set forth by the conferees in their report as to the secretary’s regulatory authority under sec_469 regulatory authority of treasury in defining non- passive_income ---the conferees believe that clarification is desirable regarding the regulatory authority provided to the treasury with regard to the definition of income that is treated as portfolio_income or as otherwise not arising from a passive_activity the conferees intend that this authority be exercised to protect the underlying purpose of the passive loss provision e preventing the sheltering the court_of_appeals for the fifth circuit has so concluded see 191_f3d_599 5th cir of positive_income_sources through the use of tax losses derived from passive business activities examples where the exercise of such authority may the secretary so determines be appropriate include the following related_party leases or sub- leases with respect to property used in a business activity that have the effect of reducing active business income and creating passive_income h conf rept pincite 1986_3_cb_1 petitioner also argues that the recharacterization rule is inapplicable to this case by virtue of sec_1 c income_tax regs which provides that the rule does not apply to income attributable to the rental of property pursuant to a written binding contract entered into before date petitioner asserts that the office building lease in effect during was the lease or in other words that he leased the office building to the law firm during pursuant to a pre-date written binding contract we disagree as discussed below we conclude that the office building lease in effect during was the lease and moreover that the lease and the lease are separate contracts applicable state wisconsin law characterizes the lease as a renewal as opposed to an extension of the lease which in turn means that the lease is a contract separate from the lease see seefeldt v keske n w 2d wis we look at three critical factors to --- - determine whether a contract is renewed or extended under wisconsin law and conclude therefrom that the lease is a renewal of the lease first the language used in both leases by the parties thereto leads to the conclusion that the lease is a renewal of the lease see id pincite the leases refer several times to a renewal they refer only once to an extension second the parties’ conduct leads to the same conclusion see id the lease was signed by an officer of the law firm other than petitioner as lessee and it was signed by petitioner as lessor under the heading agreed to and accepted if the parties to the leases had intended that the lessee could extend the lease at its option petitioner’s signature and agreement would have been unnecessary third the fact that petitioner as the office building’s lessor had to perform a further act to lengthen the term of the lease also leads to the conclusion that the lease was renewed through the lease compare milwaukee hotel wis co v aldrich n w 2d wis lease providing for initial term of years could be extended at lessee’s option for more years at rent stated in lease held lease is a 6-year lease because no further act required of lessor once lessee makes election with st regis apt corp v sweitzer n w 2d wis 2-year lease automatically renews for more years -- - if neither party gives contrary notice held lease is 2-year lease because either party can prevent renewal by giving notice see also sheppard v rosenkrans n w wis petitioner as lessor had to agree with the lessee law firm as to the rent that would be payable for any additional rental period after the first years moreover if they were unable to reach such an agreement at least days before the 5-year period expired petitioner possessed the sole discretion to declare the option to renew null and void we also bear in mind that the absence in the lease of an agreed-upon rent for the renewal_period made the lease unenforceable for any period after the 5-year period expired see wis stat ann sec_704 west wisconsin statute_of_frauds provides that a lease for more than a year ora contract to make such a lease is unenforceable unless it sets forth the amount of rent or other consideration in fact an enforceable contract for the additional period did not exist until date when the parties agreed on a rent for the renewal_period and created a writing memorializing that new agreement see borkin v alexander n w 2d wis ratcliff v aspros n w 2d wis petitioner also argues that he is not subject_to the recharacterization rule by virtue of sec_1_469-11 income_tax regs which allows taxpayers at their option to use certain proposed_regulations to ascertain their tax_liability for years ending after date and beginning before date see sec_1_469-11 income_tax regs these proposed_regulations the proposed_regulations were prescribed by the secretary in to define the word activity for purposes of the passive_loss_rules notice of proposed rulemaking ps-1- 1992_1_cb_1219 fed reg date petitioner argues that the proposed_regulations preclude a shareholder from participating in the activities of ac corporation which petitioner concludes means that the recharacterization rule cannot be applied to his income from the office building we disagree with petitioner’s assertion that sec_1 b income_tax regs precludes taxpayers from participating in activities conducted by c corporations our conclusion is driven by a plain reading of the relevant text namely sec_469 a and h and sec_1 f income_tax regs see 506_us_168 331_us_1 110_tc_236 affd without published opinion 198_f3d_248 6th cir sec_469 a provides in relevant part that the passive_activity rules apply to any individual sec_469 provides in relevant part that an individual is treated w5 as materially participating in an activity when he or she is involved in the operations of the activity on a basis which is regular continuous and substantial sec_1_469-2 income_tax regs provides in relevant part that rental income is recharacterized as nonpassive_income if the underlying property is rented for use in a trade_or_business activity in which the taxpayer materially participates sec_1_469-2 income_tax regs nowhere in sec_469 or the regulations thereunder do we read as petitioner asks us to hold that an individual’s regular continuous and substantial involvement in the operations of an activity is not treated as materially participating in that activity when the activity is operated by a c_corporation petitioner correctly observes that the secretary had set forth such an exception in two sets of temporary regulations that he had prescribed before in the secretary prescribed sec_1_469-5t temporary income_tax regs fed reg date the although we understand the words regular continuous and substantial to support a finding that petitioner materially participated in the law firm’s business activity we note that petitioner also meets the definition of the term material_participation as set forth in the applicable regulations sec_1_469-5t and d temporary income_tax regs fed reg date an individual materially participates in an activity if inter alia he or she participates in an activity for more than hours in the taxable_year he or she participates in the activity for more than hours in the taxable_year and no other individual spends more time in the activity or the activity involves the performance of legal services and the individual had materially participated in the activity during any years prior to the year in question - temporary regulations providing that any work done by an individual in connection with an activity in which the individual owns directly or indirectly other than through a c_corporation an interest at the time the work is done shall be treated for purposes of this section as participation of such individual in the activity one year later in the secretary prescribed sec_1_469-4t b temporary income_tax regs fed reg date the temporary regulations providing that for purposes of applying sec_469 and the regulations thereunder a taxpayer’s activities do not include operations that a taxpayer conducts through one or more entities other than passthrough entities as part of the regulatory project underlying the temporary regulations the secretary also amended the temporary regulations the amended temporary regulations to delete the parenthetical exception directly or indirectly other than through a c_corporation from sec_1_469-5t temporary income_tax regs sec_1_469-5t temporary income_tax regs on date the secretary finalized the amended temporary regulations as sec_1_469-5 income_tax regs the final regulations leaving them virtually unchanged in their final form two years later in the secretary finalized a substantially revised version of the proposed_regulations as sec_1_469-4 income_tax regs the final regulations -- the temporary regulations prior to the amendment and the temporary regulations are not applicable to the year at bar the applicable rules are found in the proposed_regulations the final regulations and the final regulations the final regulations do not help petitioner’s cause because they provide specifically that a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 sec_1_469-4 income_tax regs nor are the final regulations of any help to petitioner as mentioned above the parenthetical exception directly or indirectly other than through a c_corporation does not appear in those regulations the proposed_regulations also do not help petitioner’s cause the proposed_regulations do not contain the exception set forth in the temporary regulations petitioner looks to the fact that the proposed_regulations did not affirmatively and expressly disavow the exception set forth in the temporary regulations and he discerns therefrom that the exception continued to exist in for completeness we note that the secretary allowed the temporary regulations to expire on date under the sunset provision of sec_7805 see fed reg date neither party disputes that the corporation operating the law firm is a c_corporation subject_to sec_469 see sec_1 1t b and temporary income_tax regs fed reg date a c_corporation is subject_to sec_469 if it is a personal service or closely_held_corporation -- - we disagree the fact that the secretary did not re-prescribe that exception as part of the proposed_regulations is persuasive evidence that he revoked the exception at that time see 197_us_356 it cannot in reason be said that the omission gives rise to the implication that it was the intention of congress to reenact it 955_f2d_731 d c cir under traditional rules of statutory construction material omitted on reenactment is deemed repealed revd on other grounds sub nom 508_us_439 see generally singer sutherland statutory construction sec_23 pincite 5th ed as we observed in 111_tc_215 although the proposed_regulations were silent on this rule including whether the commissioner was considering abandoning it we read nothing in those regulations that would lead us to believe that the commissioner was proposing to retain the rule the facts of schwalbach v commissioner supra are similar to the facts at bar there the taxpayers challenged the commissioner’s application of the recharacterization rule to income they had realized in on their rental of property toa corporation owned by shareholders one of whom was one of the taxpayers the taxpayers argued primarily that the recharacterization rule was invalid because the secretary did not -- - comply with the apa when he prescribed sec_1_469-4 income_tax regs if the secretary had not complied with the apa the taxpayers argued then the recharacterization rule was invalid as applied to them we concluded that the secretary met the apa’s requirements in so doing we analyzed the statutory text relevant legislative_history and various regulations prescribed under sec_469 the taxpayers in schwalbach also advanced an alternative argument that is the same argument that petitioner advances herein the taxpayers in schwalbach argued on brief in the event it is redetermined the provisions of sec_1 d sic apply the provisions of sec_1_469-4t b should be available to petitioners through due to the continued confusion with respect to provisions of the may proposed_regulations and the absence of a definitive statement as regards a non-passthrough entity not conducting passive activities through itself see effective date and transition_rules under sec_1_469-11 we rejected this argument summarily holding that nothing in sec_1_469-11 income_tax regs allowed us to apply the exception appearing in the pre-1992 regulations under which a taxpayer would not be considered to be a material participant of an activity conducted through a c_corporation see schwalbach v commissioner supra pincite we stated we decline petitioners’ invitation to allow them to apply the rules of sec_1_469-4t b temporary income_tax regs fed reg in lieu of the rules stated in sec_1_469-4 income_tax regs simply put the effective date and transition_rules related to the regulatory rules under sec_469 do not allow them to use it ie the only rule stated in sec_1_469-4t b temporary income_tax regs fed reg date namely that a taxpayer's activities do not include operations that the taxpayer conducts through one or more entities other than passthrough entities see sec_1_469-11 income_tax regs id although we recognize that sec_1_469-11 income_tax regs does not explicitly reference sec_1_469-4t b temporary income_tax regs but instead allows taxpayers to use the rules set forth in the proposed_regulations we believe that this distinction is meaningless under the facts herein whereas sec_1_469-4t b temporary income_tax regs contains an explicit rule under which a taxpayer is not considered to participate in ac corporation’s activities petitioner effectively asks the court to imply the same rule in the proposed_regulations by virtue of the fact that those regulations are silent as to the inapplicability of such a rule we decline to do so accord sidell v commissioner tcmemo_1999_301 connor v commissioner tcmemo_1999_185 we conclude that petitioner may not offset part of the income that he realized on his rental of the office building to the law firm by the loss that he realized on his rental of the club to the health club we have considered all arguments in -- - this case and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent reviewed by the court cohen wells ruwe colvin chiechi foley vasquez and thornton jj agree with this majority opinion beghe j concurring in part and dissenting in part i agree with the majority that sec_1_469-2 income_tax regs popularly known as the self-rental_rule and referred to by the majority and hereinafter as the recharacterization rule as in effect interpreted by the final activity regulation sec_1_469-4 income_tax regs is a valid regulation i also agree that petitioners are not entitled to effective date relief from the recharacterization rule under the pre-1988 written binding contract exception of sec_1_469-11 income_tax regs however i respectfully dissent from the majority’s conclusion that petitioners are not entitled under sec_1_469-11 income_tax regs to transitional relief from application of the recharacterization rule for to the net rental income from mr krukowski’s c_corporation law firm the key question is whether shareholders did materially participate in the activities of their c corporations under the regulatory law applicable to the majority conclude that shareholders did so participate under their plain reading of sec_469 and the recharacterization rule and their interpretation of the silent proposed_regulations that flows therefrom i disagree i the majority’s plain reading of sec_469 and the recharacterization rule is unprecedented and incorrect the majority’s plain meaning approach to this case is unprecedented in several disquieting respects to begin with - - neither party argued that the statutory text and the recharacterization rule suffice to answer the question in issue instead the parties’ arguments were based on their respective analyses of the applicable provisions of the several successive sets of regulations the commissioner has issued under sec_469 interpreting the terms participation or activity more particularly the parties have agreed that the final regulations and the proposed_regulations are the governing law as discussed in more detail below the final activity regulation clearly provides that shareholders participate in the activities of their c corporations that regulation generally applies to see sec_1_469-11 income_tax regs sec_1_469-4 income_tax regs applies for taxable years ending after date however the final regulations also contain a transitional rule applicable to the year in issue sec_1_469-11 income_tax regs provides that taxpayers may apply the proposed_regulations to if they so choose instead of the final activity regulation otherwise applicable in other words the final regulations make the proposed_regulations applicable to the year in issue for this reason the parties believed that the crucial issue was whether shareholders participate in c_corporation activities under the proposed_regulations and they made their arguments accordingly --- - the majority’s plain reading of sec_469 and the recharacterization rule is also inconsistent with our precedent in 111_tc_215 sidell v commissioner tcmemo_1999_301 and connor v commissioner tcmemo_1999_185 we considered the application of the recharacterization rule to c_corporation shareholders none of these opinions relied on the plain meaning of sec_469 or of the recharacterization rule to the contrary all three opinions treated the final regulations and the proposed_regulations made applicable thereby as the governing law our schwalbach decision is a striking example of the importance we have attributed to the final activity regulation in this context in schwalbach respondent applied the recharacterization rule to a c_corporation shareholder the taxpayers’ primary argument was that this application was invalid because the final_regulation defining activity was a prerequisite to the application of the recharacterization rule to a c_corporation shareholder and the recharacterization rule and the final activity regulation were invalid for failure to comply with the notice and comment procedures of the administrative_procedure_act u s c sec_553 and c see schwalbach v commissioner supra pincite in the course of schwalbach’s detailed analysis of the protracted regulatory process that ultimately gave rise to the -- - final activity regulation we never guestioned that that regulation was a prereguisite to the application of the recharacterization rule indeed if shareholders clearly participated in c_corporation activities under the plain meaning of the statute and the recharacterization rule as the majority now contend schwalbach’s analysis and upholding of the final activity regulation would be dictum ’ most importantly the majority’s plain meaning approach is fundamentally inconsistent with the repeated efforts the commissioner has found it necessary to exert through issuance of different regulations simply to interpret and apply the assertedly plain language of sec_469 as the majority correctly observe sec_469 defines material_participation generally sec_469 that section however neither defines a taxpayer’s activities nor expressly ’ of course in sidell v commissioner tcmemo_1999_301 and connor v commissioner tcmemo_1999_185 we did conclude that sec_1_469-2 income_tax regs the recharacterization rule could be applied to c_corporation shareholders where the regulations promulgated in t d 1994_2_cb_81 fed reg date the final regulations and the regulations promulgated in notice of proposed rulemaking ps-1- 1992_1_cb_1219 fed reg date the proposed_regulations applied i believe those decisions should no longer be followed as i explain in the text below the proposed_regulations properly interpreted prevent shareholder participation in c_corporation activities in any event the majority rely little on sidell and connor for their conclusion perhaps this is because the majority’s view of the governing law is so fundamentally different from the views expressed in those opinions - - states whether a taxpayer can participate in the activities of entities he owns nor does the recharacterization rule which uses these terms provide a definition of either of them if i were writing on a clean slate before the commissioner had issued any relevant regulations defining material_participation or activity i might conclude that a shareholder could participate in the activities of his c corporations under a plausible interpretation of the statute however the slate was far from clean during the year in issue as discussed in more detail below on at least four separate occasions---in and 1994--the commissioner issued temporary proposed or final regulations interpreting activity or participation for purposes of sec_469 of course the mere existence of these detailed and often contradictory versions of the regulations is compelling evidence that the meaning of sec_469 is anything but plain above i’m not sure however that even in the absence of regulations i would agree with the majority that attributing c_corporation activities to the shareholder is a foregone conclusion under either the statute or the recharacterization rule both the tax common-law rule_of 319_us_436 and the necessity of statutory stock ownership attribution_rules in other areas eg sec_267 sec_318 and sec_544 would give me pause even if they wouldn’t bar this approach one of the sec_469 regulations--the temporary activity regulation promulgated in 1989--alone occupied over pages of the federal_register see sec_1_469-4t temporary income_tax regs fed reg date as described in the text infra p the commissioner allowed continued -- - all however the content of these successive regulations demonstrates that the majority’s plain meaning interpretation of the statute and the recharacterization rule 1s incorrect the majority conclude that shareholders participate in c_corporation activities under the plain meaning of sec_469 and the recharacterization rule the fatal flaw of this conclusion is that the commissioner reached the opposite conclusion in the sec_469 regulations---not once but twice in and the commissioner was faced with the same statutory language and yet during those years the commissioner interpreted that language--in temporary regulations having the force of law--to conclude that shareholders did not participate in c_corporation activities see the discussion of the and temporary regulations infra pp the majority do not argue or even dare to suggest that the express nonparticipation or nonattribution rules set forth in the temporary regulations were invalid interpretations of the statute moreover none of the parties litigating or courts considering the application of the recharacterization rule to c_corporation shareholders has ever argued or concluded that the temporary regulations were invalid in this respect the continued this regulation to sunset under sec_7805 partly as a result of public criticism that it was overly long and complex burdensome for small taxpayers and mechanically inflexible see 111_tc_215 - - commissioner’s inclusion of express nonattribution rules in two sets of temporary regulations therefore completely refutes the majority’s conclusion that shareholders participate in c_corporation activities under the plain language of sec_469 and the recharacterization rule il the silence of the proposed requlations is not dispositive the majority correctly note that the commissioner allowed the relevant portions of the temporary regulations to sunset in see infra p at the same time the commissioner promulgated the proposed_regulations which apply to the year in issue see id unlike the temporary regulations the proposed_regulations say nothing about shareholder participation in c_corporation activities the majority conclude because the proposed_regulations do not expressly preclude such participation that shareholders participate in c_corporation activities even when the proposed_regulations apply once again i disagree the majority’s interpretation of the silent proposed_regulations rests on their conclusion that shareholders participate in c_corporation activities under the plain meaning of the statute and the recharacterization rule as explained above the majority’s plain reading is incorrect their interpretation of the proposed_regulations is therefore also - - incorrect the silence of the proposed_regulations simply does not require or as explained below even permit us to reach the majority’s result til the silence of the proposed_regulations must be interpreted in light of the prior and subsequent regulations in essence the majority view sec_469 and the recharacterization rule as self-executing and as mandating a rule_of shareholder participation in c_corporation activities unless another rule expressly bars such participation consistent with this view the majority conclude that the silent proposed_regulations cannot constitute the necessary bar my view is different i see section 469--particularly as implemented by the recharacterization rule--as an ambiguous statute which the commissioner reasonably interpreted in temporary regulations having the force of law--not once but twice---as precluding shareholder participation in c_corporation activities of course the commissioner later adopted a contrary interpretation however the commissioner did not publicly announce this contrary interpretation until when he issued the final requlations this announcement came more than years after the temporary regulations and almost at the end of the taxable_year in issue see schwalbach v commissioner t c pincite where we stated that up until the final regulations the commissioner had not publicly taken -- p7 - the position that an individual’s activities could include activities conducted through a c_corporation i agree that the commissioner is entitled to change his mind we so decided in schwalbach however under the circumstances of this case where the commissioner had issued two sets of temporary regulations taking a position favorable to taxpayers and petitioners the standards of fairness developed by this court discussed in more detail below require that the commissioner publicly announce his change_of position before the new position can take effect see 98_tc_105 where we stated that an agency that changes its position must acknowledge that its interpretation has shifted and must supply a persuasively reasoned explanation for the change see also 77_tc_1149 and 52_tc_636 discussed infra pp where we decided that taxpayers were entitled to rely on withdrawn or unclarified guidance from the commissioner until the commissioner publicly announced his new or clarified position against this background the proper interpretation of the silent proposed_regulations becomes vitally important although the commissioner allowed the relevant portions of the and temporary regulations to sunset in and replaced them with the proposed_regulations neither these - - actions nor the silent proposed_regulations themselves constituted the necessary public announcement of the commissioner’s change_of position from the temporary regulations prior to the issuance of the final regulations taxpayers could not know or as explained below even infer that the commissioner had changed his interpretation of sec_469 and the recharacterization rule although this delay did not render the final regulations invalid the standards of fairness developed by this court require that we interpret the silence of the proposed_regulations as preserving the interpretation of the statute previously promulgated in both sets of temporary regulations once that silence is so interpreted the transitional rule_of the final regulations can perform its relief-providing function and protect taxpayers from the unannounced and unanticipated change those regulations made to the commissioner’s prior interpretations of the law in reaching this conclusion i’m not suggesting that the commissioner lacked the power to prescribe a final_regulation that would have applied the new activity definition retroactively as we concluded in schwalbach the see sec_7805 the secretary may prescribe the extent if any to which a regulation shall be applied without retroactive effect 353_us_180 commissioner may correct any regulation retroactively but also has discretion to limit retroactivity to avoid inequitable results cf sec_7805 as in effect for regulations relating to statutory provisions enacted after july continued - - commissioner’s actions had at least alerted taxpayers to the possibility that the definition of activity was under reconsideration what we should decide in the case at hand however is that by promulgating the transitional rule_of the final regulations the commissioner wisely chose to apply the new activity definition prospectively unless the taxpayer benefited otherwise in summary the majority’s plain reading of sec_469 and the recharacterization rule is an inadequate analysis of anda woefully inadequate response to the situation in which petitioners and other similarly situated taxpayers found themselves during the year in issue to understand that situation fully--and to interpret the silent proposed_regulations properly---it’s unfortunately necessary to describe the long and tortuous history of the sec_469 regulations and the parties’ arguments based thereon in more detail to that task i now turn 1’ continued of course the commissioner’s unexplained reversal of position from the regulations promulgated in t d 1988_1_cb_191 fed reg date the temporary regulations and in t d 1989_1_cb_121 fed reg date the temporary regulations would be relevant in any judicial review of the final regulations if the commissioner had decided to apply those regulations retroactively see 98_tc_105 -- - iv development of the requlations over time the recharacterization rule recharacterizes rental income from property rented for use in a trade_or_business activity in which the taxpayer materially participates for the taxable_year sec_1_469-2 income_tax regs during mr krukowski rented the office building to the law firm therefore the recharacterization rule applies to petitioners’ income from the office building for that year only if mr krukowski materially participated in a trade_or_business activity of the law firm during that year because the law firm is a c_corporation we’re required to decide whether a shareholder could participate in a trade_or_business activity of his c_corporation under the law applicable to in and the commissioner issued temporary proposed or final regulations defining activity or material_participation for purposes of sec_469 we must therefore trace these regulations’ successive answers to that guestion a the temporary regulations in the commissioner issued the first sec_469 regulations see t d 1988_1_cb_191 fed reg date the temporary regulations the temporary regulations contained the first version of the recharacterization rule see sec_1_469-2t temporary income_tax regs fed reg date that --- - rule like the current rule applied where property was rented to an activity in which the taxpayer materially participates the temporary regulations didn’t define activity see sec_1_469-4t temporary income_tax regs fed reg date which stated in full definition of activity temporary reserved they did however contain a regulation entitled material_participation which defined both participation and the kind of participation deemed to be material sec_1_469-5t temporary income_tax regs fed reg date the participation definition in sec_1_469-5t of the temporary regulations provided f participation-- in general except as otherwise provided in this paragraph f any work done by an individual without regard to the capacity in which the individual does such work in connection with an activity in which the individual owns directly or indirectly other than through a c_corporation an interest at the time the work is done shall be treated for purposes of this section as participation of such individual in the activity sec_1_469-5t f temporary income_tax regs fed reg date emphasis added the second parenthetical of this definition clearly provided that an individual shareholder did not participate and thus could not materially participate in the activities of his c corporations as a result under the temporary ‘t unless the shareholder also owned a passthrough interest in the c corporation’s activity through which he could be considered to participate see sec_1_469-5t examples continued - - regulations the recharacterization rule could not apply to income received by a c corporation’s shareholder lessor notwithstanding the absence of an activity definition in those regulations b the temporary regulations in the commissioner issued t d 1989_1_cb_121 fed reg date the temporary regulations the temporary regulations amended certain provisions of the temporary regulations they also contained the first regulation defining activity for purposes of sec_469 sec_1_469-4t temporary income_tax regs fed reg date see t d 1989_1_cb_121 supra at summary the temporary regulations amended the participation definition contained in the temporary regulations by deleting the parenthetical phrase directly or indirectly other than through a c_corporation sec_1_469-5t temporary income_tax regs fed reg date asa result the material_participation definition in the continued and fed reg date the majority opinion refers to the participation definition of the temporary regulations as amended by the temporary regulations as the amended temporary regulations i prefer to describe the commissioner’s simultaneous definitions of both participation and activity as the temporary regulations after all it was those definitions taken together that established the law applicable to - - temporary regulations no longer expressly stated that a shareholder could not participate in the activities of his c corporations at first blush one might think that this elimination of restrictive language---and the resulting silence about whether individuals could participate in their indirectly owned activities---might mean that individuals could participate in the activities of all their entities including c corporations however this was not the case the new definition of activity contained in sec_1_469-4t of the temporary regulations expressly provided that a shareholder did not participate in the activities of his c corporations ' as a result of this new new sec_1_469-4t of the temporary regulations defined activity for purposes of the passive_loss_rules see sec_1_469-4t temporary income_tax regs fed reg date sec_1_469-4t b of those regulations provided that for purposes of sec_469 and the regulations thereunder a taxpayer’s activities do not include operations that a taxpayer conducts through one or more entities other than passthrough entities id pincite3 sec_1 4t b in turn defined passthrough_entity that definition did not include c corporations id pincite3 a shareholder’s inability to participate in the activities of his c corporations under the cited provisions was made clear by the example accompanying sec_1_469-4t of the temporary regulations in the facts of that example taxpayer a owned stock of closely_held_corporation x the example stated x is a c_corporation and therefore is not a passthrough_entity thus for purposes of sec_469 and the regulations thereunder a’s activities do not include the operations of x’s real_estate development business accordingly a’s participation in x’s business is not participation in an activity of a and is not taken continued - - activity definition it was clear that a shareholder did not participate in c_corporation activities under the temporary regulations----notwithstanding the silence on this issue in the material_participation definition itself c the proposed_regulations in the commissioner adopted the participation definition of the temporary regulations substantially unchanged as final_regulation sec_1_469-5 income_tax regs see t d 1992_1_cb_173 fed reg date at the same time the commissioner allowed the activity definition of the temporary regulations to sunset under sec_7805 the commissioner replaced that definition with a new proposed activity regulation sec_1_469-4 proposed income_tax regs see notice of proposed rulemaking ps- 1992_1_cb_1219 fed reg date the proposed_regulations unlike the temporary regulations the proposed_regulations didn’t contain a general purpose definition of a taxpayer’s activities instead the proposed_regulations were silent on whether a shareholder could participate in the activities of his c continued into account in determining whether a materially participates within the meaning of 469-5t in any activity sec_1_469-4t temporary income_tax regs fed reg date ‘ the majority opinion refers to this definition as the final regulations -- - corporations the effect of this silence on the application of the recharacterization rule is what’s in issue in this case d the final regulations in the commissioner issued t d 1994_2_cb_81 fed reg date the final regulations the final regulations didn’t change the participation definition adopted at the time of the proposed_regulations however the final regulations substantially revised the proposed regulations’ activity definition by adding the following statement to the scope and purpose provision a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 income_tax regs as a result of this change it was clear that a shareholder would materially participate in the activities of his c corporations under the final regulations---even though the participation definition itself was not affected the following table summarizes the development over time of the activity and material_participation definitions in the sec_469 regulations as described above it also notes whether as a result of those definitions a shareholder could participate in the activities of his c corporations provision re shareholder’s participation in his c corporation’s activities activities include those conducted through c corporations subject_to sec_469 material activity participation overall year event regulation regulation effect temporary silent parenthetical shareholder regulations no activity expressly does not t d regulation provides participate in shareholder c_corporation does not activities participate in c_corporation activities temporary definition and silent shareholder regulations example parenthetical does not t d expressly removed participate in provide c_corporation shareholder activities does not participate in c_corporation activities proposed silent silent regulations no definition same as at issue in ps-1-89 or example above the case at hand final expressly silent shareholder regulations provides that same as participates t d taxpayer’s above in activities of c corporations subject_to sec_469 v the proposed_regulations control this case as the above discussion makes clear the and temporary regulations expressly provided that shareholders did - - not participate in c_corporation activities the final regulations expressly provide that shareholders do so participate the proposed_regulations said nothing about this issue the final regulations generally apply to see sec_1_469-11 income_tax regs sec_1_469-4 income_tax regs applies for taxable years ending after date however taxpayers may choose to apply the proposed_regulations rather than the final regulations to determine tax_liability for years ending after date and beginning before date see sec_1_469-11 income_tax regs the parties agree that the proposed_regulations apply to this case vi we need not infer that shareholders participate in c_corporation activities under the proposed_regulations the majority conclude as respondent argued that the silence of the proposed_regulations must be interpreted as allowing shareholder participation in c_corporation activities according to the majority and respondent because the proposed_regulations do not contain the express nonparticipation rule_of the temporary regulations it must be inferred that the commissioner did not intend to continue that rule in the proposed_regulations the majority conclude that it must be inferred further that shareholders participate in c_corporation -- - activities where the proposed_regulations apply i disagree a the proposed regulations’ silence is ambiguous the long and tortuous history of the sec_469 regulations proves that we need not infer a shareholder participation rule from the silence of the proposed_regulations to the contrary the history shows that silence was ambiguous the recharacterization rule employs the terms activity and material_participation as the table supra p clearly shows under both the and temporary regulations the definition of one of these key terms didn’t discuss a shareholder’s participation in c_corporation activities nevertheless under both sets of temporary regulations a shareholder clearly did not participate in c_corporation activities because one or the other of the two key terms was interpreted as precluding attribution of or participation in such activities ‘ our memorandum opinion in sidell v commissioner tcmemo_1999_301 made a similar inference in support of its conclusion that shareholders participate in corporate activities under the proposed_regulations although sidell v commissioner t c m cch big_number pincite t c m ria par big_number pincite9 stated that simply put the proposed regulations’ silence means nothing not something sidell nevertheless concluded that from this silence it is inferable that the commissioner didn’t intend in the proposed_regulations to adhere to the position of the temporary regulations -- -- under the final regulations one of the key definitions---regarding material participation--still does not address the question of c_corporation shareholder participation yet as a result of the new activity definition contained in those regulations a shareholder clearly participates in c_corporation activities under the regulations as a whole the result of all this is that in and regulatory silence with respect to one of the key terms employed by the recharacterization rule meant that a shareholder did not participate in c_corporation activities by contrast in such regulatory silence means that the shareholder does participate in those activities under these circumstances it is difficult to infer either an intent to repeal a nonparticipation rule or an intent to prescribe a participation rule from the silence of the proposed_regulations more tellingly it would have been far more difficult for petitioners to divine either of these results from that silence during the year in issue the final regulations were not promulgated until october of that year see supra p b the canons of construction do not mandate a participation interpretation the majority attempt to support their interpretation of the proposed_regulations by reference to a canon of statutory construction however canons of construction simply do not require us to reach the majority’s result - - the majority note that material contained in earlier- enacted legislation but omitted in subsequently enacted legislation is deemed to be repealed by the subsequent enactment the majority employ this canon and apply it to regulations to support their conclusion that the proposed regulations’ failure to restate one or the other of the express nonparticipation rules contained in the and temporary regulations means that the proposed_regulations repealed that rule although the majority’s canon may be helpful at times this case should not and need not be decided by a canon of construction first the canon cited by the majority is far from an absolute rule it may be disregarded where the lawmaker’s intent is found to be otherwise see singer sutherland statutory construction sec dollar_figure pincite and sec dollar_figure pincite 5th ed second and more importantly the canons of construction usually cut both ways see llewellyn the common_law tradition deciding appeals even when they’re not just wrong see posner statutory interpretation--in the courtroom and in the classroom u of chi l rev the temporary regulations contain an excellent example of a situation in which the majority’s canon would produce the wrong answer the temporary regulations’ participation definition contained language expressly preventing shareholder participation in c_corporation activities the temporary regulations continued - al --- for example another canon of construction applied in 257_us_602 on the effect of material added on reenactment not material omitted cuts against the majority’s argument in first trust sav bank the supreme court treated the addition of an express rule by a later enactment as proof the rule was not included in the analogous provisions of an earlier statute the final regulations expressly state that a shareholder’s activities include those conducted through c corporations subject_to sec_469 the silent proposed_regulations contained no such participation attribution rule therefore the first trust sav bank canon of construction suggests that shareholders did not participate in c_corporation activities under the proposed_regulations as the supreme court concluded in first trust sav bank where a provision has been added to a later act a court cannot supply the omission in the earlier act ’ 16’ continued deleted this language applying the majority’s canon one would conclude the commissioner intended shareholders to participate in c_corporation activities under the later regulation however this was not the case as the activity definition of the temporary regulations clearly shows see supra pp ‘7 one other point the cases cited by the majority to support their canons of construction argument concern situations where an express rule was clearly required to sustain a party’s position for example 955_f2d_731 d c cir revd on other grounds sub nom united_states natl bank v independent ins agents of am continued - -- cc the express participation rule_of the final regulations did not clarify the proposed_regulations to support the position that shareholders participate in c_corporation activities under the proposed_regulations respondent additionally argued that the express participation rule_of the final regulations simply clarified the proposed_regulations this is also incorrect the final regulations included the following sentence dealing with the scope and purpose of the activity definition a taxpayer’s activities include those conducted through c corporations that are subject_to sec_469 s_corporations and partnerships sec_1_469-4 income_tax regs the express participation or attribution rule it is true that the preamble to the final regulations stated that this language continued inc 508_us_439 concerned a national bank’s ability to sell insurance in the court of appeals’ view sec_24 of the national bank act u s c sec_24 limited banks’ activities to those expressly authorized by law starting from this premise it of course followed after congress omitted the section of the banking laws authorizing banks to sell insurance that banks no longer had the power to do so the majority assert that an express nonattribution rule is necessary to prevent shareholder participation in c_corporation activities as made clear in the text this is incorrect the commissioner’s interpretations of the statute in both sets of temporary regulations the commissioner’s inclusion of an express participation rule in the final regulations and our decision in 111_tc_215 treating the final regulations as necessary all suggest that shareholders do not participate in c_corporation activities under the plain meaning of sec_469 -- - was a clarification see t d 1994_2_cb_81 fed reg date at supplementary information explanation of provisions ii public comments under the circumstances of this case however there is no reason to give the commissioner’s retrospective rationalization contained in the preamble to the final regulations any more interpretative weight than respondent’s litigating position of course a preamble may be used as an aid in interpreting the regulation it accompanies see 87_tc_865 but the case at hand concerns the meaning of the proposed_regulations not the meaning of the final regulations the preamble was not a contemporaneous interpretation of the regulations in issue as a retrospective rationalization it’s entitled to little or no interpretative weight see id pincite where we stated the proper interpretation of a regulation as a matter of law is a responsibility that ultimately rests with the courts in exercising its judicial function the court may be aided by the views of the drafters on the intended meaning of the language but to be accorded any weight those views cannot be post hoc more importantly the preamble’s statement that the language added to the proposed regulations’ activity definition by the final regulations was only a clarification simply does not withstand scrutiny according to the preamble the new language clarified a grouping rule contained in the proposed_regulations by explaining that a taxpayer could group - activities conducted through c corporations with other activities see fed reg date the proposed regulations’ grouping rule contained in sec_1_469-4 of the proposed_regulations fed reg date had provided as follows j activities conducted through partnerships or s_corporations a partnership or s_corporation must group its activities under the rules of this section once a partnership or s_corporation determines its activities a partner or shareholder groups those activities with activities conducted directly by the partner or shareholder or with activities conducted through other partnerships or s_corporations in accordance with the rules of this section as the above-quoted passage makes clear the grouping rule_of the proposed_regulations provided that a taxpayer could group activities conducted through passthrough entities with activities conducted directly notwithstanding the commissioner’s claim in the preamble i fail to understand how a rule entitled activities conducted through partnerships or s_corporations and which refers explicitly several times only to such passthrough entities could be clarified to provide that a taxpayer may group activities conducted through nonpassthrough entities as well such as c corporations that are subject_to sec_469 our decision in 111_tc_215 also establishes that the express attribution rule_of the final regulations was not simply a clarification of the proposed_regulations although our memorandum opinion in - -- connor v commissioner tcmemo_1999_185 suggested schwalbach had concluded that the final regulations clarified the proposed_regulations what we actually said in schwalbach was that the preamble to the final regulations itself asserted that the inclusion of an attribution rule in the final regulations was a clarification we didn’t so conclude ourselves to the contrary in schwalbach v commissioner supra pincite we described the language added to the final regulations as a change from the proposed_regulations as a new position and as a complete reversal from the temporary regulations we also stated that the change in language from the proposed_regulations was substantial up until the final regulations the commissioner had not publicly taken the position that an individual’s activities could include activities conducted through a c_corporation id pincite vii fairness demands we interpret the silence of the proposed_regulations as continuing the nonparticipation rule_of the temporary regulations respondent and the majority assert that the silence of the proposed_regulations must be interpreted as repealing the nonparticipation rule_of the temporary regulations and as prescribing an express participation rule instead for the reasons just set forth i disagree placing the silence of the proposed_regulations in its proper context it’s difficult to infer from such silence either an intent to repeal a nonparticipation rule or an intent to prescribe a participation -- - rule with respect to the issue in the case at hand the recharacterization rule and the proposed_regulations are ambiguous nevertheless setting aside for the moment any inferences that may be drawn from the silence or other ambiguity of the proposed_regulations three aspects of those regulations are crystal clear first the proposed_regulations do not expressly provide that a shareholder participates in c_corporation activities second the proposed_regulations do not expressly disavow the rule_of nonattribution that had been set forth in the and temporary regulations third the proposed_regulations neither state that the commissioner was changing his position on shareholder participation in c_corporation activities nor explain why such a change was being made for all these reasons the standards of fairness developed by this court require us to interpret the ambiguity of the proposed_regulations as maintaining the nonattribution interpretation of the statute and the recharacterization rule formerly contained in the temporary regulations as an example of these standards of fairness we noted in georgia fed bank v commissioner t c pincite that sharp changes of agency course constitute danger signals to which a reviewing court must be alert we also stated that an agency that changes its position must acknowledge that its interpretation has a7 - shifted and must supply a persuasively reasoned explanation for the change it is in this context that contrary to the statement in sidell v commissioner t c memo the silence of the proposed_regulations means something not nothing the silent proposed_regulations could not and did not serve as the required public announcement of the commissioner’s change_of position from the temporary regulations or as the required explanation of the reasons for that change it is uncontested that the first public announcement by the commissioner of his complete reversal of position was contained in the final regulations which were not published in the federal_register until date see schwalbach v commissioner supra pincite fed reg date promulgation of final regulations it agree with our conclusion in schwalbach v commissioner supra that the silence of the proposed_regulations alerted taxpayers to the possibility that the commissioner was considering changing the nonattribution rule contained in the in 98_tc_105 we also observed that if a regulation repudiates an earlier interpretation the manner in which it evolved merits inguiry and the more recent interpretation may be accorded less deference than a consistently maintained position we further noted that an agency’s action must be upheld if at all on the basis articulated by the agency at the time of the rule making post hoc rationalizations cannot be offered to buttress an agency’s action - 4g - and temporary regulations the final regulations although different from the temporary and proposed_regulations were therefore valid however taxpayers could not have concluded on the basis of the silence of the proposed_regulations that the commissioner had in fact changed that rule our cases interpreting another large and detailed set of legislative regulations---the consolidated_return regulations--- provide another example of how the standards of fairness instruct us to interpret the commissioner’s silence in the case at hand we have held that the commissioner is bound by the consequences flowing from the silence or the express terms of the consolidated_return_regulations even when those consequences are arguably at odds with larger tax principles or the statute as a whole see 85_tc_274 literal application of consolidated_return_regulations binding even though result was allegedly a double deduction for the taxpayer 77_tc_1149 refusal to fill in the gaps regarding imposition of accumulated_earnings_tax on corporations filing consolidated_returns our opinion in gottesman co v commissioner supra is particularly instructive gottesman co also considered the effect of the commissioner’s silence following the withdrawal of regulations favorable to the taxpayer in gottesman co we considered whether the taxpayer the common parent of an --- - affiliated_group was required to compute accumulated_taxable_income for purposes of the accumulated_earnings_tax sec_531 on a consolidated basis as the commissioner contended or on a separate-company basis as the taxpayer contended under one set of proposed_regulations certain taxpayers including the taxpayer in gottesman co would have computed accumulated_taxable_income on a separate company basis those proposed_regulations were withdrawn prior to the years in issue in gottesman co proposed_regulations reaching the opposite result were promulgated after those years in holding for the taxpayer we concluded against this background that the commissioner’s silence during the years in issue had failed to provide sufficient guidance to the taxpayer though the proposed_regulations were withdrawn in before the years involved in this case we can readily understand petitioner’s confusion as to respondent’s true position we cannot fault petitioner for not knowing what the law was in this area when the commissioner charged by congress to announce the law sec_1502 never decided what it was himself thus we find that the commissioner’s regulations regarding the manner in which the accumulated_earnings_tax was to be imposed on corporations making consolidated_returns were ambiguous during the years at issue this ambiguity was of the commissioner’s making and as such must be held against him we think that under these circumstances the failure of petitioner to comply with respondent’s post hoc view of the regulations is an insufficient ground on which to impose the accumulated_earnings_tax and we hold for petitioner on the issues herein presented -- - see also 52_tc_636 gottesman co v commissioner t c pincite8 our opinion in 52_tc_636 cited in gottesman co pincite n further supports interpreting any ambiguity in the proposed_regulations in petitioners’ favor it also addresses and downplays the role of the commissioner’s subseguently asserted clarification in that interpretation in corn belt hatcheries of arkansas inc the taxpayer a common parent_corporation arguably would have been permitted to file a separate_return under the language of a revenue_ruling however the taxpayer clearly would not have been able to do so under a subseguently published clarification of that language in another revenue_ruling in holding for the taxpayer we wrote petitioner interprets the first revenue_ruling to permit what its words seem to say we consider this interpretation a plausible one and we are not disposed to reject it by importing into the ruling the subsidiary qualification asserted by respondent taxpayers are already burdened with an incredibly long and complicated tax law we see no reason to add to this burden by reguiring them anticipatorily to interpret ambiguities in respondent’s rulings to conform to his subsequent clarifications particularly in an area such as consolidated_returns where congress has placed such reliance on respondent’s expertise corn belt hatcheries of arkansas inc v commissioner supra pincite sec_1_469-1t i111 temporary income_tax regs fed reg date further supports the interpretation that a shareholder did not participate in c continued -- - conclusion notwithstanding the majority’s belated resort to plain meaning sec_469 is a technical and complicated statute the regulations promulgated under that section have been detailed and voluminous they have also changed significantly over time continued corporation activities under the proposed_regulations personal_service_corporations and closely held c corporations are themselves subject_to the passive_loss_rules see sec_469 b and c sec_1_469-1t temporary income_tax regs fed reg date determines when such corporations will be considered to participate in their own activities sec_1_469-1t temporary income_tax regs supra provides that for this purpose the general participation definition of sec_1_469-5t temporary income_tax regs shall apply except that individuals shall be treated as holding an interest in all corporate activities this special participation definition was first promulgated as part of the temporary regulations see sec_1 1t g temporary income_tax regs supra it was an exception to the general participation definition of those temporary regulations which expressly provided that a shareholder did not participate in c_corporation activities see supra pp the commissioner did not amend or remove the special participation definition of sec_1_469-1t temporary income_tax regs supra when he promulgated the proposed_regulations see t d 1992_1_cb_173 fed reg date certain temporary passive loss regulations amended or adopted as final regulations notice of proposed rulemaking ps-1-89 1992_1_cb_1219 fed reg date the proposed_regulations because the special definition would not be necessary if shareholders generally participated in c_corporation activities the commissioner’s failure to remove that definition when he promulgated the proposed_regulations further suggests that shareholders did not generally participate in c_corporation activities under those regulations - - the commissioner has long recognized the value of effective date and transitional rule relief in the sec_469 setting when the recharacterization rule was first promulgated as part of the temporary regulations the commissioner ensured it would not be applied retroactively because taxpayers could not clearly foresee the particular recharacterization rules that these regulations would adopt see t d 1988_1_cb_191 fed reg date at supplementary information significant policy issues xvi recharacterization of certain passive_activity_gross_income also when the commissioner allowed the activity definition in the temporary regulations to sunset he published the proposed_regulations to take its place the proposed_regulations stated that they would apply only to tax years ending after their date of publication see notice of proposed rulemaking ps-1-89 fed reg date the and temporary regulations expressly provided that a shareholder could not participate in the activities of his c corporations by contrast the proposed_regulations were silent on this issue for the reasons set forth above taxpayers could not have inferred from this silence that the commissioner had changed the prior rules to provide that shareholders participate in the activities of their c corporations under the proposed_regulations -- - more importantly notwithstanding any contrary inferences that might have been drawn it is clear that the activity definition contained in the final regulations was the first activity rule expressly providing that a shareholder participated in his c corporation’s activities i repeat the observation we made in schwalbach v commissioner t c pincite about the new activity definition the change in language from the proposed_regulations was substantial up until the final regulations the commissioner had not publicly taken the position that an individual’s activities could include activities conducted through a c_corporation i also repeat that in schwalbach we never questioned that this change was a prerequisite to the recharacterization of rental income received by the shareholder of a c_corporation in promulgating the final regulations containing this substantial change the commissioner once again recognized the importance of transitional relief the final regulations provided that taxpayers could determine their tax_liability for years ending after date and beginning before date under the proposed_regulations if they so chose rather than under the final regulations see fed reg date it would be inconsistent with this grant of transitional relief to hold to their detriment that shareholders participated in the activities of their c corporations under the proposed_regulations taxpayers could not learn or infer from reading - - the proposed_regulations that shareholders participated in the activities of their c corporations moreover the addition of an express attribution rule to the final regulations was a significant change from those proposed_regulations the only possible purpose of the transitional rule contained in the final regulations was to protect taxpayers from this type of unanticipated change during the interim period the commissioner has abused the regulatory process in backing and filling on the transitional rule issue in this case and in previous cases having with one hand granted transitional relief in the final regulations by allowing c_corporation shareholders for to apply the proposed_regulations the commissioner should not be able to take it away with the other through statutory notices and litigation i would hold that shareholders who received net rental income from their c corporations----during years to which the proposed_regulations apply--are not subject_to the recharacterization rule the majority’s holding to the contrary is incorrect chabot parr whalen halpern gale and marvel jj agree with this concurring in part and dissenting in part opinion
